— In a proceeding for downward modification of support, the petitioner husband appeals from an order of the Family Court, Suffolk County (Doyle, J.), entered January 8, 1985, which granted the respondent wife’s motion to dismiss, with leave to renew upon a showing of compliance with an order of the Supreme Court, Suffolk County, entered November 10, 1983, enjoining the petitioner from commencing any further proceedings against the respondent until a $500 fine and previously awarded legal fees are paid.
Appeal dismissed as moot, without costs or disbursements:
Subsequent to the making of the order appealed from, this court reversed the order of the Supreme Court, Suffolk County, entered November 10, 1983, insofar as appealed from, so as to strike the $500 fine (Gabrelian v Gabrelian, 108 AD2d 445, appeal dismissed 66 NY2d 741), the petitioner established compliance with the previously directed legal fee awards, and the Family Court held a hearing on his petition for downward modification resulting in an order granting a limited reduction in support payments. Hence, the petitioner has already secured the hearing he seeks and the appeal is dismissed as moot. Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.